IN THE SUPREME COURT OF PENNSYLVANIA




N RE: APPOINTMENT TO                     : No. 677
                                         :
COMMITTEE ON RULES OF                    : SUPREME COURT RULES DOCKET
                                         :
EVIDENCE                                 :


                                    ORDER


PER CURIAM:



             AND NOW, this 17th day of September, 2015, Christopher H. Connors,

Esquire, Allegheny County, is hereby appointed as a member of the Committee on

Rules of Evidence for a term of three years commencing October 1, 2015.